Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a sample distribution system, classified in CPC G01N 35/1065.
II. Claim 20-26 and 28-35, drawn to a method for distributing samples, classified in CPC B01L 3/0237.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process, such as metering and transferring fluid from one container to another container. The product can also be used to manually stir a liquid in a container using the pipetting unit and pipette tip.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Edward Williams on 1/20/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensor unit (12) is incorporated in a guide arm (17) of the regulator (4) or attached in a guide arm (17) of the regulator (4) of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Specification
The disclosure is objected to because of the following informalities: 
“base plate 4” in paragraph [0043], line 9 should read “base plate 5”
“guide arm 14” in paragraph [0043], line 12 should read “guide arm 17” 
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for receiving a pipetting unit with at least one exchangeable pipette tip”, “is configured to change the position of the pipetting unit with respect to a base plate”, “configured to detect the presence of absence of pipette tips”, “can be scanned”, “can move in relation to one another…”, “for emitting light pulses or light beams”, “interacts with a reflector element and emits…”, “for determining the number of pipette tips”, “such that it can pivot…”, “configured to monitor the filling state…”, and  “can accommodate multiple containers…” are 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant application, the “evaluation unit” of claim 19 is interpreted as any programmable device (paragraph [0024]).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “pipette tips” of line 4 is unclear. Since “at least one exchangeable pipette tip” was established in line 2, it is unclear whether the “pipette tips” of line 4 is the same or different from the “at least one exchangeable pipette tip” of line 2. Claims 2-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, the limitation “pipette tip” of line 3 is unclear. Since “at least one exchangeable pipette tip” was established in line 2 of claim 1, it is unclear whether the “pipette tip” of claim 2 is the same or different from the “at least one exchangeable pipette tip” of claim 1.
Regarding claim 3, the limitation “the smallest pipette tip” of lines 4-5 is unclear. Since “at least one exchangeable pipette tip” was established in line 2 of claim 1, it is unclear whether the “smallest pipette tip” of claim 3 is the same or different from the “at least one exchangeable pipette tip” of claim 1.
Regarding claim 10, 
Regarding claim 11, claim 11 recites the limitation "each container or group of containers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, claim 13 recites the limitation "the filling state" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, claim 14, line 3 recites “mast-like”. It is unclear what the structure of “mast-like” entails. 
Regarding claim 19, claim limitation “evaluation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0024] of the specifications recites the evaluation unit is a preferably programmable evaluation unit. However, there is the disclosure is devoice of any specific structure, i.e. processor or computer, that performs the function of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salomaa et al. (EP 0114686, hereinafter “Salomaa”) in view of Lentz et al. (WO 2013049706 A1, hereinafter “Lentz”).
Regarding claim 1, Salomaa teaches a sample distribution system (Figs. 1 and 8) that has a regulator (34) for receiving a pipetting unit (37) with at least one exchangeable pipette tip (36), wherein the regulator (34) is configured to change the position of the pipetting unit (Fig. 1; page 12, lines 23-30) with respect to a base plate (considered the bottom structure of Fig. 8), and with a sensor unit (89, 90) configured to detect the presence or absence of pipette tips 
Salomaa fails to teach that the sensor unit is a reflection photoelectric sensor.
Lentz teaches a method of detecting the presence of absence of a pipette tip within a pipette sheath (paragraph [0007]) wherein the presence or absence of a pipette tip can be determined by calculating the reflection or obstruction of light depending upon whether a pipette tip is present (paragraph [0037]). Lentz teaches detection of light reflection may be determined using art recognized devices such a reflection photoelectric sensor (paragraph [0037], “retro-reflective detectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salomaa to incorporate the teachings of Lentz to simply substitute the sensor unit of Salomaa with a reflection photoelectric sensor. Doing so would utilize a well-known device that would obtain predictable results of successfully determining the presence or absence of a pipette tip.
Regarding claim 2, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches the sample distribution system characterized in that the sensor unit and the pipetting unit can move in relation to one another (Fig. 1 and page 11, lines 15-33; Salomaa teaches the pipetting unit moves in relation to the 
Note that the limitation of “the sample distribution system characterized in that the sensor unit and the pipetting unit can move in relation to one another” is interpreted as the sensor unit being fixed while the pipetting unit moves in relation to the sensor unit or vice versa. 
Regarding claim 6, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches the detection range of the sensor unit is formed by at least one light beam (Fig. 8, element 82).
Regarding claim 9, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches wherein the sensor unit (Fig. 8, elements 89 and 90) is stationary with respect to the base plate (considered the bottom structure of Fig. 8).
Regarding claim 10, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches wherein the sensor unit (Fig. 8, elements 89 and 90) is disposed such that the detection range (the detection range is considered the area that interacts with a beam 82) is located above the openings (Fig. 1, element 63) of containers (54 and 56).
Regarding claim 11, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches wherein each container (Fig. 8, considered element 54) has a dedicated detection range (the detection range is considered the area that interacts with a beam 82).
Regarding claim 12, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches wherein the detection range (the detection range is considered the area that interacts with a beam 82 seen in Figs. 1 and 8) lies above a container forming a disposal box (54) in which the used pipette tips (62) are discarded (abstract teaches tips are discharged back into a rack).
Regarding claim 13, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches wherein the sensor unit is configured to monitor the filling state with discarded pipette tips (pages 13-14, steps 004 and 022 teaches monitoring a filled or unfilled state represented by a binary function) in the container (Figs. 1 and 8, element 54) forming a disposal box (abstract teaches tips are discharged back into rack 54).
Regarding claim 14, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches wherein the sensor unit is connected to the base plate (considered the bottom structure of Figs. 1 and 8) via a mast-like carrier element (considered the mast-like elements supporting elements 89 and 90).
Regarding claim 16, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches wherein the sensor unit is capable of monitoring a minimum clearance height of the pipetting unit over one or more containers.
Note that the functional recitations that describe the sensor unit do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed function.

Regarding claim 17, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches wherein the system can accommodate multiple containers (Fig. 1) and each container has a separate dedicated sensor unit (Fig. 6 teaches separate sensors 74 and 76).
Regarding claim 18, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa further teaches wherein the pipetting unit (Fig. 8, element 37) is structurally united with the regulator (34).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Salomaa in view of Lentz as applied to claim 1 above, and further in view of Meyers et al. (US 20110109907 A1, hereinafter “Meyers”).
Regarding claim 3, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa in view of Lentz fail to teach wherein the sensor unit has a laser diode for emitting light pulses or light beams and a lens located in front of the laser diode; the light pulse or light beam has a beam diameter that is smaller than the width of the smallest pipette tip at its narrowest point, and the sensor unit interacts with a reflector element and emits the light beams or light pulses toward this reflector element.
Meyers teaches an optical detection system (abstract) comprising a laser diode (Fig. 1, element 14; paragraph [0027]) for emitting a light beam (12) and a lens (16) located in front of the laser diode. Meyers teaches an embodiment where the system interacts with a reflector element and the system emits the light beam towards this reflective element (paragraphs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salomaa in view of Lentz to incorporate the teachings of Meyers to provide the sensor unit with a laser diode for emitting light pulses or light beams and a lens located in front of the laser diode. Doing so would utilize the well-known device and concept of focusing light beams with a lens as taught by Meyers to properly control the laser beam emitted from the laser diode to improve accuracy of the system.
It would have been obvious to one of ordinary skill in the art to have modified Salomaa in view of Lentz to incorporate the teachings of Meyers to provide the light pulse or light beam with a beam diameter that is smaller than the width of the smallest pipette tip at its narrowest point. Doing so would utilize well-known methods of focusing light beams to provide a detection area that allows for precise detection of an object.
It would have been obvious to one of ordinary skill in the art to have modified Salomaa in view of Lentz to incorporate the teachings of Meyers to provide the sensor unit interacting with a reflector element and emitting the light beams or light pulses toward this reflector element. Doing so would utilize well-known methods of reflection sensors as taught by Meyers that would allow for a reasonable expectation of successfully detecting or sensing an object.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Salomaa in view of Lentz as applied to claim 1 above, and further in view of Toi et al. (US 7618589 B2, hereinafter “Toi”).
Regarding claim 4, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa in view of Lentz fail to teach wherein a reflector element is located on a rim of at least one container.
Toi teaches an automatic dispenser (Fig. 1) comprising a regulator (5), pipetting unit (6), controller (3), a sensing unit (19a, 19b), and disposal container (13). Toi teaches the sensing unit, comprises light emitting/receiving elements (Fig. 2, elements 191a, 192a, and 193a), and reflector elements (191b, 192b, 193b). Salomaa teaches the reflector elements are located on a rim of the disposal container (Figs. 1 shows reflector elements 19b on the rim of the disposal container 13) by a support member (Fig. 2, element 15a). Toi teaches it is possible to determine whether dispensing tips were reliably discarded in the disposal container to facilitate a smooth transition to a next operation (column 12, lines 49-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salomaa in view of Lentz to incorporate the teachings of Toi to provide a reflector element located on a rim of at least one container. Doing so would use known techniques of reflective sensors with reflective elements that would have a reasonable expectation for successfully reflecting light beams and detecting the presence or absence of pipette tips.
Regarding claim 8, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa in view of Lentz fail to teach wherein the sensor unit is constructed such that the main direction of the detection range forms an acute angle to the direction of movement parallel to the X-axis of the regulator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salomaa in view of Lentz to incorporate the teachings of Toi to provide the sensor unit constructed such that the main direction of the detection range forms an angle to the direction of movement parallel to the X-axis of the regulator. Doing so would allow each of the pipette tips to be detected individually as taught by Toi, which would improve the ability for the system to detect the presence or absence of pipette tips. 
More specifically, it would have been obvious to choose the angle be an acute angle from a finite number of angles that the sensor unit can be oriented, i.e. it would have been obvious to try the specific structure of the sensor unit to have the detection range forming an acute angle to optimize the detection capabilities of the sensor unit.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salomaa in view of Lentz as applied to claim 1 above, and further in view of Knecht et al. (US 20150093834 A1, hereinafter “Knecht”).
Regarding claim 5, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. 
Salomaa in view of Lentz fail to teach wherein the sensor unit has a dedicated counter for determining the number of pipette tips.
Knecht teaches a method for supplying pipette tips (abstract; paragraph [0059]) to an automated analyzer comprising a control unit (paragraph [0034]) that includes sensor systems for monitoring liquid and solid consumables. Knecht teaches the sensor system may analyze a rack filled with pipette tips by counting the number of remaining pipette tips to compare it with a desired value (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salomaa in view of Lentz to incorporate the teachings of Knecht to provide the sensor unit with a dedicated counter for determining the number of pipette tips. Doing so would allow for recognition and monitoring of pipette tips to compare with a desired value as taught by Knecht, which would further improve the efficiency of the system. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salomaa in view of Lentz as applied to claim 1 above, and further in view of Criswell (US 20140260696 A1). 
Regarding claim 7, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa in view of Lentz fail to teach wherein the sensor unit is pivotally mounted such that it can pivot about the Z-axis from a starting position to an end position over the detection range.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salomaa in view of Lentz to incorporate the teachings of Criswell to provide the sensor unit pivotally mounted such that it can pivot about the Z-axis from a starting position to an end position over the detection range. Doing so would allow for precise detection of pipette tips as taught by Criswell to improve the accuracy of pipette tip positioning. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Salomaa in view of Lentz as applied to claim 1 above, and further in view of Zucchelli et al. (WO 2012069925 A1, hereinafter “Zucchelli”). 
Regarding claim 15, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. Salomaa in view of Lentz fail to teach wherein the sensor unit is incorporated in a guide arm of the regulator or attached to a guide arm of the regulator.
Zucchelli teaches a liquid handling device (Fig. 1) comprising a pipetting unit (119), pipette tip (120), and regulator (110) comprising an arm (111, 112, 113, 114, and 115). Zucchelli 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salomaa in view of Lentz to incorporate the teachings of Zucchelli to provide the sensor unit attached to a guide arm of the regulator. Doing so would allow for precise functioning of the sample distribution system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Salomaa in view of Lentz as applied to claim 1 above, and further in view of Gupta (US 20170189899 A1).
Regarding claim 19, Salomaa in view of Lentz teaches all of the elements of the current invention as stated above. While Salomaa teaches an evaluation unit (Fig. 1, element 70; “microprocessor”) that monitors position sensors (Fig. 8, elements 74 and 76), Salomaa in view of Lentz fail to teach wherein the sensor unit has a dedicated evaluation unit that assesses the position and orientation of the pipette tips in relation to the pipetting unit and the shape of the pipette tips.
Gupta teaches improved pipette tips and cartridges (abstract) and teaches that pipette tips may be stored in an orientation most suitable for use by an automated sample analysis device since it is typically most useful for the pipette tips are oriented perpendicularly to an operational axis of a fluid handling apparatus (paragraph [0044]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797